Citation Nr: 9900105	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  93-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The claimant served on active duty for training (ACDUTRA) in 
the National Guard from October 1960 to April 1961.  

This appeal is before the Board of Veterans Appeals (Board) 
from an April 1992 rating decision of the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the benefit sought.  The claimant testified 
at a personal hearing in October 1992.  In a March 1993 
decision, the hearing officer confirmed the denial and issued 
a supplemental statement of the case.  In July 1995, the 
Board remanded the case for further development.  In 
December 1995, the claimant informed the RO that he moved to 
New Jersey and jurisdiction of his claims file was 
transferred to the Newark RO.  In December 1997, the Board 
remanded the case for further development.

In May 1998 the claimant submitted directly to the Board a 
written statement which had not been considered by the RO.  
He did not waive initial consideration of this statement by 
the RO.  The Board reviewed the statement and found that it 
is cumulative of previous statements.  Hence, the Board will 
retain jurisdiction rather than forward the material to the 
RO for initial review..


CONTENTIONS OF APPELLANT ON APPEAL

The claimant contends that he suffers from peripheral 
neuropathy which had its onset in service.  He asserts that 
numbness in the feet and hands, dizziness, and ringing in the 
ears were initial symptoms of that disorder.  He maintains 
that during service he was exposed to Agent Orange which 
caused peripheral neuropathy.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the claimant's 
claims file.  Based on a review of the relevant evidence, and 
for the following reasons and bases, it is the decision of 
the Board that the claimant has failed to meet his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that he has presented a well-
grounded claim of service connection for peripheral 
neuropathy.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the claimants appeal has been obtained.

2. The claimant did not serve in Vietnam. 

3. Peripheral neuropathy was not manifested during his 
ACDUTRA. 

4. There is no competent medical evidence to show that any 
peripheral neuropathy is related to the claimants ACDUTRA 
or to any incident therein.


CONCLUSION OF LAW

The claim of service connection for peripheral neuropathy is 
not well grounded.  38 U.S.C.A. §§ 101, 1131, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records are negative for any complaints of, 
treatment for, diagnosis of, or manifestations of peripheral 
neuropathy.  The records do show that he was seen for 
complaints of low back pain beginning in January 1961, when 
low back strain was diagnosed.

October and November 1961 hospitalization reports and the 
report of a VA psychiatric evaluation in December 1961 reveal 
that the claimant reported a back injury in service, that he 
had various complaints which were considered psychogenic in 
nature, and that anxiety reaction was considered a 
possibility. 

Treatment reports from Bergen Pines County Hospital show that 
from December 25, 1961 to January 8, 1962, the claimant was 
seen for dizzy spells, fainting, nystagmus, and ringing in 
the right ear.  It was noted that he had been at Valley Forge 
Heart Institute for weeks for dizziness.  In January 1962, it 
was noted that it would appear from history and physical as 
recorded that no basic cerebral organic disease was present.  
It was considered a psychoneurotic problem.

VA outpatient treatment reports show that in December 1991 
the claimant was seen for complaints of progressive numbness 
of both feet.  The provisional diagnosis was sensory 
peripheral neuropathy.

A report from the New York VAMC in April 1992 indicates there 
are no records of outpatient treatment for the claimant.

In a written statement in May 1992, the claimant alleged that 
a back injury in service was the direct and proximate cause 
of his present illnesses.

At a personal hearing at the RO in October 1992, the claimant 
testified that he has peripheral neuropathy, which began in 
service.  He testified that his initial symptoms of 
peripheral neuropathy were back pain and headaches.   He 
reported that he was hospitalized in 1961 at St. Albans Naval 
Hospital, New York VAMC, Mt. Sinai Hospital, Bergen Pines 
Hospital, and High Point Hospital.  He reported that he began 
treatment again in the summer of 1991.

An October 1992 decision from the Social Security 
Administration indicates that the claimant is receiving 
Supplemental Security Income benefits.  The decision refers 
to a December 1991 diagnosis of peripheral neuropathy with 
progressive numbness in both feet. 

In a written statement dated in November 1992, the claimant 
indicated that because he was treated within the one-year 
presumptive period, the provisions of 38 C.F.R. § 3.307 are 
applicable.  He indicated he was treated at the following 
hospitals within one year of his discharge from service: 
Walton Army Hospital, St. Albans Naval Hospital, Manhattan VA 
hospital, Mt. Sinal Hospital, Bergen Pines Hospital, High 
Point Hospital, New York Eye and Ear Hospital, and the Heart 
Institute.

Correspondence from High Point Hospital in December 1992 
indicates they do not retain records of discharged patients 
more than 15 years.  A report from the New York VAMC in 
February 1993 indicates there are no records of outpatient 
treatment for the claimant in 1961.  VA outpatient treatment 
reports show that from May to June 1994 the claimant was 
treated for hypertension and knee problems.

In a written statement dated in May 1996, the claimant 
indicated that he had attempted to contact Dr. Sharberg, who 
treated him at the time of discharge, but was informed that 
he had retired.

In a written statement in May 1996, the claimant indicated 
that his ex-wife informed him that he was also hospitalized 
at Holy Name Hospital in 1961.

In June 1996, the claimant submitted an article regarding 
service connection for acute and subacute peripheral 
neuropathy as due to exposure to Agent Orange.  He alleged 
that he was exposed to drums of Agent Orange (Dow Chemical) 
at the transit point (Fort Dix) in New Jersey.

Correspondence from Holy Name Hospital in July 1996 indicates 
that New Jersey law requires medical records to be maintained 
for only 23 years.  

In August 1996, the RO informed the claimant that after 
numerous attempts they were unable to secure the records from 
either the New York Eye and Ear Hospital or the Heart 
Institute.  It was noted that the claimant was unable to 
specify dates of treatment or other information that may be 
helpful in locating any records.  

In September 1996, the claimants ex-wife certified that the 
claimant was an inpatient and received treatment at the 
following hospitals during 1961 and 1962: Holy Name Hospital, 
Mt. Sinai Hospital, Bergen Pines County Hospital, the Heart 
Institute, and High Point Hospital.  She also certified that 
the following doctors treated the claimant: Dr. Sharberg at 
Holy Name Hospital, Dr. Wolf at the Heart Institute, and 
other resident doctors.

At a hearing before a Traveling Member of the Board in 
May 1998, the claimant essentially testified that because he 
received treatment for peripheral neuropathy within one year 
after discharge from service, service connection should be 
granted under the provisions of 38 C.F.R. §§ 3.307 and 3.309.  
He also testified that he was exposed to toxins in service 
when he went through a chlorine gas chamber.  He reported he 
was hospitalized in 1961 for symptoms that later turned out 
to be peripheral neuropathy.  These symptoms included 
tingling in the feet and hands, dizziness, and ringing in the 
ears.  

II.  Analysis

The term veteran means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  Active military, naval, or air service 
includes active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24); see also 38 C.F.R. 
§ 3.6(a) (implementing statute).  ACDUTRA includes full-time 
duty performed by members of the National Guard of any State.  
38 C.F.R. § 3.6(c)(3).  

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated while 
performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

Regulations pertaining to Agent Orange exposure provide for a 
presumption of exposure to herbicide agents for veterans who, 
during active service, served in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6).  These 
regulations also stipulate the diseases, listed at 38 C.F.R. 
§ 3.309(e), for which service connection may be presumed due 
to an association with exposure to herbicide agents.  

The threshold question is whether the claimant has met his 
initial burden of presenting a well-grounded claim.  If he 
has not, then the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  For a well-grounded claim 
of service connection, there must be competent evidence of a 
current disability (a medical diagnosis), of inservice 
incurrence or aggravation of a disease or injury (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).

Evidentiary assertions by the claimant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  If a reasonable doubt 
arises regarding service origin, or any other point, it 
should be resolved in the claimants favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

The claimant asserts that peripheral neuropathy must be 
presumed to be service-connected under 38 C.F.R. §§ 3.307 and 
3.309 because he was treated for peripheral neuropathy within 
one year after discharge from service and was exposed to 
Agent Orange.  The record indicates that he did not serve in 
the Republic of Vietnam during the Vietnam Era; therefore, 
the cited regulations do not apply in this case.  

The record also shows that he did not serve on active duty 
but only served on ACDUTRA, and has not previously 
established service connection for any disability; therefore, 
he is not considered a veteran for VA purposes.  
38 U.S.C.A. §§ 101(2), (16), (24).  Hence, because he is not 
considered a veteran under applicable laws, the 
presumptions for chronic diseases under 38 C.F.R. § 3.307 do 
not apply.  Although he asserts that the initial 
manifestation of an organic disease of the nervous system 
(peripheral neuropathy) was noted within the one-year 
presumptive period , the presumptive provisions of 38 C.F.R. 
§ 3.307 are not available to him.  See Biggins v. Derwinski, 
1 Vet. App. 474, 477 (1991).

The claimant has a current medical diagnosis of peripheral 
neuropathy; however, he has not submitted any competent 
(medical) evidence showing that such disorder resulted from 
ACDUTRA.  Service medical records do not show that he was 
treated for peripheral neuropathy.  Postservice records show 
that he was seen for various complaints within one year of 
discharge but these records do not show that peripheral 
neuropathy was diagnosed.  In fact, a VA examiner in 
December 1961 opined that without further tests, an organic 
disease of the central nervous system could not be diagnosed.  
The records showed that the claimant failed to appear for a 
scheduled follow-up.  The Board notes that the RO has 
exhaustively attempted to obtain records of any treatment 
identified by the claimant.  

From 1962 to 1991, an interval of almost 30 years, there are 
no records showing that the veteran he had peripheral 
neuropathy.  Peripheral neuropathy was first diagnosed in 
1991.  The claimant has not submitted any competent evidence 
relating such disorder to his ACDUTRA.  He asserts that 
peripheral neuropathy resulted from a back injury during 
ACDUTRA, and that it resulted from exposure to toxins during 
ACDUTRA.  His statements are not supported by any objective 
evidence or by any competent (medical) authority.  While he 
is competent to describe his symptoms, his assertions 
regarding medical causality are not sufficient to make the 
claim well grounded because, as a layman, he is not competent 
to render a medical opinion on the diagnosis or etiology of a 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Without any competent medical evidence relating peripheral 
neuropathy to ACDUTRA, the claim is not well grounded.  


ORDER

Service connection for peripheral neuropathy is denied.



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
